Title: From George Washington to Major General Horatio Gates, 18 July 1780
From: Washington, George
To: Gates, Horatio


					
						sir
						Head qrs [Preakness, N.J.] July 18th 1780
					
					I have been informed by a Letter, with which His Excellency Governor Jefferson has just honoured me, that the Legislature of Virginia had a Bill depending before them, for raising Five Thousand Men to serve Eighteen months, for supplying their Battallions; and I have been requested by him to make some provision for Officering them. No mode has occurred to me more proper for the present, than the One inclosed—and it is my desire if this reaches You before You leave Fredericksburg or Richmd that You will direct it to be carried into execution. It is possible there may be more Officers in the State than those contained in the Arrangement; if so it will be so much the better—and they will be distributed among the Corps—except the 9th—under the restrictions I have mentioned. You will feel the necessity of the strictest attention being paid to disciplining the Drafts—and will impress it and the practice—on the Officers. I shall be happy to hear how the Levies collect and the progress made in forming them: And as frequent communications of events happening in different quarters may materially influence and facilitate our measures in every part—I will also add that I shall be happy to hear from You very Often, and to receive advices both with respect to the movements and situation of the Enemy. and those on your own part. It is frequently of as much importance to know what is not doing—as to receive the most precise information of active operations. Yr Most Obedt sert
					
						Go: Washington
					
					
						P.S. I have the pleasure to inform You that the Fleet from France arrived at Rhode Island the afternoon of the 10th. Adml Greaves has since arrived, on the 13th, with Six Ships of the line off Sandy Hook.
					
				